Citation Nr: 0843903	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-19 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus, claimed as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from July 1968 to May 1972.

This appeal comes before the Board of Veterans Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In September 2008, the veteran testified at a travel Board 
hearing.

As explained in more detail below, the Board grants the 
veteran's application to reopen the previously denied claim 
of entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides.  The reopened claim 
requires additional development and is the subject of the 
remand appended to this decision.  The issue is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.



FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO denied service 
connection for diabetes mellitus.

2.  New and material evidence has been received since the 
April 2002 rating decision in support of the veteran's claim 
of service connection for diabetes mellitus.


CONCLUSION OF LAW

New and material evidence has been submitted since the April 
2002 RO decision, and thus the claim for service connection 
for diabetes mellitus is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

As discussed in more detail below, sufficient evidence is of 
record to reopen the veteran's claim for service connection 
for diabetes mellitus.  Therefore, no further development is 
needed with respect to this claim.

Analysis

The veteran's claim for service connection for diabetes 
mellitus was denied by an April 2002 rating decision.  The 
veteran perfected an appeal of his claim but in January 2003 
correspondence, withdrew the appeal.  As such, the April 2002 
rating decision became final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.

The present claim was initiated by the veteran in March 2006.  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the April 2002 rating decision, the evidence 
showed that the veteran was diagnosed as having diabetes 
mellitus; however, the RO determined that because the 
veteran's service personnel records did not show any Vietnam 
service, the presumption of in-service herbicide exposure was 
not applicable and denied the claim on that basis.  Since the 
April 2002 rating decision, the veteran has submitted various 
articles  indicating the testing of Agent Orange in Thailand 
during the Vietnam Era.  The veteran also testified at a 
September 2008 Board hearing that he was stationed in Takhli, 
Thailand where he worked on the flight line loading drums of 
what he believed was Agent Orange.  He also reported that he 
would spray a defoliant (which he also believed was Agent 
Orange) around the base to help guard the perimeter.  This 
evidence is clearly new in that it was not previously of 
record and is so significant that it must be reviewed in 
connection with the current claim.  The veteran has therefore 
presented new and material evidence to reopen the claim of 
service connection for diabetes mellitus, claimed as due to 
exposure to herbicides.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for diabetes mellitus, claimed 
as due to exposure to herbicides.


REMAND

The veteran's reopened claim for service connection for 
diabetes mellitus warrants further development.  

The veteran alleges that he was exposed to Agent Orange 
during his service at Takhli Air Force Base in Thailand.  He 
stated that he worked in telecommunications and was involved 
in defoliating around the perimeter of the tower, as well as 
handling drums of Agent Orange on the flight line.   

VA medical treatment records show that the veteran has been 
treated for type II diabetes mellitus since March 1999.

The Board notes that specific rules exist which are relevant 
to the development of cases involving claims for service 
connection based on herbicide exposure in locations other 
than Vietnam or along the demilitarized zone in Korea.  VA's 
Adjudication Procedure Manual provides certain steps should 
be undertaken in these instances.  See M21-1, Part 
IV.ii.2.C.10.n.  Thus, the appellant's claim must be remanded 
to for additional development as outlined in the M21-1.

Accordingly, the case is REMANDED for the following action:

1.  The appellant's claim should be 
appropriately developed under the 
provisions set forth in the M21-1 
regarding claims for service connection 
based on herbicide exposure in locations 
other than Vietnam or along the 
demilitarized zone in Korea.

2.  After completion of the requested 
development, the AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


